Citation Nr: 0022743	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The appellant had active military service from February 1952 
to February 1954.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an October 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for bilateral hearing loss and 
tinnitus.  This appeal ensued. 


REMAND

A review of the record shows that service medical records, 
with the exception of a report of the examination at service 
separation, were destroyed in a fire at a records center.  
The separation examination, performed in February 1954, shows 
that there were no complaints with respect to the ears and 
that hearing acuity was 15/15 to whispered voice testing.

The veteran asserts that bilateral hearing loss and tinnitus 
developed as a result of acoustic trauma during service when 
he was exposed to weapons firing, particularly 105 Howitzers 
and other artillery pieces.  The report of the veteran's 
separation from service (DD 214) shows that he apparently 
served in an infantry company; however, his military 
occupation specialty (MOS) is not listed on the DD 214.  The 
veteran's service personnel records (DA Form 20) are not 
contained in the claims folder.  In view of the contention 
that current bilateral hearing loss and tinnitus are linked 
to inservice acoustic trauma, the Board believes that an 
attempt should be made to obtain records which might assist 
in determining the veteran's MOS, which would then help to 
determine the likelihood of his exposure to acoustic trauma 
as claimed.  

The veteran's representative points out that an attempt has 
not been made to obtain records from the Surgeon General's 
Office.  The Board agrees that this source of records should 
be explored.  

VA audiologic and ear examinations were performed in July 
1999.  They demonstrate that the veteran currently has 
hearing loss disability as defined by 38 C.F.R. § 3.385 and 
that he has a history of tinnitus.  Although neither 
examination report linked current hearing loss or tinnitus to 
inservice acoustic trauma, and there is no opinion from 
private medical sources relating current hearing loss or 
tinnitus to military service, on the current record, the 
Board believes that a determination as to well groundedness 
of the claim must be deferred pending further development of 
the evidence.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should request the National 
Personnel Records Center to forward the 
veteran's DA Form 20, if available, as 
well as any pertinent records from the 
Surgeon General's Office.  The records, 
if any, obtained should be associated 
with the claims folder.

2.  Thereafter, if in order, the veteran 
should be scheduled for an examination of 
his hearing.  Any indicated tests should 
be accomplished.  All examiners must 
review the claims folder, including a 
copy of this Remand, prior to the 
examination and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
All clinical findings should be reported 
in detail.  The purpose of the 
examination is to obtain opinion about 
etiology of the veteran's bilateral 
hearing loss and tinnitus, and the 
examiner should be requested to state 
whether it is at least as likely as not 
that bilateral hearing loss and tinnitus 
are related to inservice acoustic trauma.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


